Citation Nr: 1819993	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-39 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to June 1994, December 2003 to March 2005, and from May 2009 to June 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO granted service connection for PTSD with secondary depression and assigned an initial 70 percent rating.  The Veteran timely appealed the assigned initial rating.

In February 2018, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

Throughout the entire appeal period, the evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's service-connected PTSD with depressive disorder have more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 100 percent for the Veteran's service-connected PTSD with depressive disorder are met for the entire appeal period. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. § 5103(a)(2012); 38 C.F.R. § 3.159(b) (2017).  In this case, as an initial total schedular rating for PTSD is being granted, the Board has granted in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2017).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2017).  

The Veteran's service-connected PTSD is currently rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under the General Rating Formula for Mental Disorders, a 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that entitlement to a higher disability rating requires sufficient symptoms of the kind listed in that percent requirements, or others of similar severity, frequency or duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Federal Circuit further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Id. 

Based on the evidence of record, an initial 100 percent rating for PTSD is warranted for the entire appeal period.  The Veteran's PTSD symptoms have remained constant since he filed his claim for service connection.  Throughout the appeal period, the evidence demonstrates that the Veteran had experienced significant difficulty at work, which ultimately led him to obtain an early disability retirement due to his PTSD in June 2015.  He worked as a correctional officer for approximately 25 years.  The Veteran reported at the May 2011 VA examination that he elected the night shift to minimize contact with others.  The Veteran clarified during the February 2018 Board hearing that his employer moved him to nights and made significant accommodations so he would not have as many job-related incidents with inmates and staff.  Thereafter, he demoted himself from sergeant to a regular corrections officer in 2011 due to "not wanting to death with the responsibility anymore."  The June 2013 VA examination revealed that the Veteran missed 15 weeks in the past twelve month period.  He called in sick and took annual leave, because he did not want to deal with anyone.  He also received a 24 hour suspension for not reporting for duty on two occasions.   The Veteran testified at the February 2018 Board hearing that he placed on work improvement in 2010 and again in 2012 and 2014.  The Veteran was encouraged by his superiors at the Department of Corrections to accept early disability retirement on the account of the stress and demands of being an effective correctional officer would not be consistent with his symptoms of PTSD.  After retiring early, he has not sought any new employment or volunteer work.

With respect to social impairment, the evidence reflects marked withdrawal from family interactions, which contributed to his separation from his wife in November 2010 and divorce in 2012.  The Veteran was married for 28 years and they divorced after he returned from his second deployment as result of his PTSD symptoms.  See VA examinations dated in June 2013 and October 2016 and the February 2 018 Hearing Transcript.  He is socially isolated and engages in no pleasurable activities.  The evidence reflects that he has little interaction with others aside from his children.  The evidence shows that the Veteran has consistently reported experiencing the same symptoms throughout the appeal period.  See VA examinations dated in May 2011, June 2013, and October 2016.

For the foregoing reasons, the symptoms and overall impairment caused by the Veteran's PTSD have more nearly approximated total social and occupational impairment throughout pendency of the claim.  An initial 100 percent rating is therefore warranted.

As the Board has granted an initial rating of 100 percent for service-connected PTSD, a discussion on an extraschedular rating is not required.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter").


ORDER

An initial rating of 100 percent for service-connected PTSD with depressive disorder for the entire appeal period is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


